DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/25/2021 is entered.  Claims 1-7 remain pending in the application.  The rejection of claim 1-7 under 112(b) is maintained as previously set forth in the Non-Final Office Action mailed on 03/25/2021 for the reasons provided in the “Response to Arguments” section.  Claim 1 is amended and therefore, the rejection under 35 U.S.C. 102 is obviated, however, claim 1 is remained rejected under 35 U.S.C. 103.  There is sufficient support in the specification for the amended claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 3 recites “a plurality of protuberances”, but its base claim recites “at least one protuberance”, which is unclear whether the “protuberances” in both claims are the same or they are different.  It appears that the at least one protuberance is defined by the plurality of protuberances and if that is the case, it should be recited accordingly.
In claims 5 and 6, it is unclear what it means “of the same design” and/or “at least two different designs”.  Appropriate correction is required.        






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over by Ipek UYMUR, et al., US 20090211722 A1 (UYMUR).

Regarding claim 1, UYMUR teaches: A woven papermaking fabric (Title & para [0008]) comprising: a plurality of filaments woven together (Figs.4, 5 and respective para [0100] and [0135]), the plurality of filaments comprising: a plurality of warp filaments extending in a longitudinal direction (Figs.4, 5 and para [0135]) the shute filaments being interwoven with warp filaments to provide a web contacting side of the woven papermaking fabric and a machine contacting side of the woven papermaking fabric (Figs. 4 and 5 and para[0022] and [0070] in which para [0022] discloses “According to various embodiments, for example, the so-called paper side is formed by the upper side/outer side of the upper fabric layer, whereas the so-called running side is formed by the bottom side/outer side of the lower fabric layer. A multi-layer configuration hereby allows for a different configuration of the paper side and running side according to various embodiments, so that both sides are/can be adapted to the respective intended purpose.”); and a plurality of shute filaments extending in a lateral direction (Figs.4, 5 and para [0096]); and at least one protuberance (Figs. 4 and 5 and para [0022] discloses “For example, the longitudinal threads, realizing the circulation of the screen according to various embodiments, may be protected against wear on the running side by significantly projecting or the at least one protuberance extending longitudinally over at least five shute filaments (Figs. 2-5, particularly Fig. 4), each shute filament forming part of the at least one protuberance including: a float proximal end (Figs. 4 and 5 depict left end of the transverse thread); and a float distal end (Figs. 4 and 5 depicts right end of the longitudinal thread); wherein the at least one protuberance is stabilized by including an offset shute float weave pattern (Fig. 5 and para [0146] discloses “As can further be seen in FIG. 5, the ratio of first lower transverse threads I to second lower transverse threads II in the lower weave repeat, analogous to the first embodiment, can be, for example, 1:1, e.g. with a directly alternating arrangement in longitudinal direction L.”) configured such that a majority of the shute filaments forming the at least one protuberance are woven in an anti-nesting configuration (Figs. 4 and 5 clearly depict that majority of the longitudinal threads are offset in an alternating arrangement which results in improved an anti-nesting behavior.).
The only difference between the claimed invention and UYMUR is lack of explicit disclosure of a height of the at least one protuberance having from about 0.2 to about 3.0 mm.  However, UYMUR on para [0030] does implicitly disclose “According to various embodiments, the shortest distance in transverse direction between the first and the second binding position for each first lower transverse thread can, for example, be substantially equal in size and the shortest distance in transverse direction for each second lower transverse thread can also be substantially equal in size. The same applies for the floats, i.e. the floats of the first lower transverse threads can be substantially equal in size/length and the floats of the second lower transverse threads can also be substantially equal in size/length.”  An average artisan in the art knows that a size can be defined as length/height/width and/or combination 

Regarding claim 2, UYMUR discloses all of the limitations of its base claim 1.  UYMUR further discloses: wherein the offset shute float weave pattern is configured such that substantially all of the shute filaments forming the at least one protuberance are woven in the anti- nesting configuration (Figs. 4 and 5 and para [0067]).

Regarding claim 3, UYMUR discloses all of the limitations of its base claim 1.  UYMUR further discloses:  further comprising a plurality of protuberances on the web contacting side of the fabric (Figs. 4 and 5 and para [0022]).   

Regarding claim 4, UYMUR discloses all of the limitations of its base claim 3.  UYMUR further discloses:  wherein the plurality of protuberances each extend longitudinally over at least seven shute filaments and each are stabilized by including the offset shute float weave pattern (Figs. 2-5, particularly Fig. 4). 

6.	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ipek UYMUR, et al., US 20090211722 A1 (UYMUR) in view of Alan Mark Burazin, et al., US 20030084952 A1 (Burazin). 

Regarding claim 5, UYMUR discloses all of the limitations of its base claim 3.
UYMUR does not expressly disclose: wherein the plurality of protuberances are each configured to be of the same design.
In same field of art, Burazin discloses: wherein the plurality of protuberances are each configured to be of the same design (Figs. 9 and 10, para [0039], [0129-0130] in which para [0129] discloses “FIG. 10 shows a schematic of a composite sculpted fabric 100 comprising a base fabric 102 with raised elements 108 attached thereon. The raised elements 108 as shown are aligned substantially in the cross-machine direction 120 (orthogonal to the machine direction 118) in the portion of the composite sculpted fabric 100 shown, though the raised elements 108 could be oriented in any direction and could be oriented in a plurality of directions. The raised elements 108 as depicted have a height H, a length L, and a width W.”  Examiner views that the raised elements are the same as the plurality of protuberances disclosed in the applicant’s disclosure.).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify UYMUR by utilizing the raised elements (i.e., plurality of protuberances) that are aligned in the cross-machine direction as taught by Burazin so as to offer advantages of having uniform density as well as discernable decorative elements in the claimed invention.  Similarly, one of ordinary skill in the art, upon reading the Burazin disclosure, would also have been motivated to apply its teaching of a base fabric with uniform raised elements attached thereon to produce tissue products having improved physical properties without losses to tissue machine efficiency and productivity as intended in the claimed invention.  
 
Regarding claim 6, UYMUR discloses all of the limitations of its base claim 3.  In the same field of art, the combination of UYMUR in view of Burazin further discloses:  wherein the plurality of protuberances include at least two different designs (It is abundantly clear whether all the protuberances have the same design, or alternatively, two different designs depends on the specific 

Regarding claim 7, UYMUR discloses all of the limitations of its base claim 1.  However, UYMUR does not expressly discloses:  wherein the at least one protuberance extends substantially the full length of the fabric.  In the same field of art, Burazin discloses:  wherein the at least one protuberance extends substantially the full length of the fabric (Figs. 2 and 9, particularly, Fig. 2 illustrates protuberances that extend the full length of the fabric.  As noted with respect to claim 6, the fact that all the protuberances have the same design or two different designs or one or more protuberances extend the full length of the fabric, it is all dependent on the specific design requirements and the intended use thereof and are deemed to be routine optimization for one of ordinary skill in the art and thus, is not patentable over the cited reference.).

Response to Arguments
Applicant's arguments filed on 06/25/2021 have been fully considered but they are not persuasive.  Upon amendment of claim 1, the rejection of claim 1 under 35 U.S.C. 102 is obviated, however, claim 1 remains rejected under 35 U.S.C. 103 for the following reasons hereinafter. 
  
With respect to 35 U.S.C. 112(b) rejection of claim 1, Applicant contends: “…Regardless, the term "protuberances" is a well-known term and one of ordinary skill in the art would be able to understand the meaning of the term in view of the claims and the specification….” Although, Examiner could agree with the Applicant that the term “protuberances” is a well-known term, but the Applicant’s disclosure (PG US Pub. 2020/0291575 A1) specifically defines the terms “continuous protuberances” or “discrete protuberances” on para [0026] 
Regarding claim 3, the phrase “at least one protuberances” and “a plurality of protuberances”, the issue at hand is not just “at least one” and/or “a plurality” as Applicant contends, the issue is whether the “protuberances” in both claims are the same or they are different.  If they both are the same, then, for example, the proper recitation is “the at least one protuberance is defined by the plurality of protuberances” and if that is not the case, then it should be clarified that they are different protuberances accordingly.
There is inconsistency between the Applicant’s definition of “decorative pattern” on para [0029], para [0034] and claims 5 and 6.  It is unclear what it means “of the same design” and/or “at least two different designs”.  On para [0029] Applicant’s disclosure: “Also, as used herein "decorative pattern" refers to any non-random repeating design, figure, or motif.”  On para [0034] Applicant’s disclosure: “The plurality of protuberances 22 and landing areas 24 can provide a decorative pattern. In the embodiment illustrated in FIG. 1, the protuberances 22 are of the same design, however, it is contemplated that a papermaking fabric 10 can include a plurality of protuberances 22 that include two or more designs. For example, it is contemplated that a protuberance 22 could be linear, arcuate, or sinusoidal in shape, or any other suitable shape. The protuberances 22 can form shapes such as rectangles, squares, circles, ovals, diamonds, etc. The protuberances 22 can form an array of rows and/or columns, and in some embodiments, can be evenly spaced in either or both the machine direction 23 and the cross-machine direction 25.  In the embodiment illustrated in FIGS. 1 and 2, the protuberances 22 are discrete and extend in a cross-hatching pattern in which the protuberances 22 converge and diverge upon one another.”  Appropriate correction is required.
On page 7, section B, Applicant contends: “…Uymur does not disclose a fabric having protuberances, let alone protuberances having the claimed range of heights.” Examiner respectfully disagrees.  In addition to what 
These particular paragraphs in UYMUR are directed to various filaments woven to one another to form a web contacting side having projection or protuberances and machine contacting side of woven papermaking fabric and therefore, to suggest that UYMUR does not disclose a fabric having protuberances, let alone protuberances is incorrect.  Particularly, when the claimed invention and the 
Applicant also contends that “Uymur also fails to disclose an offset shute float weave pattern configured such that a majority of the shute filaments forming the at least one protuberance are woven in an anti-nesting configuration as claimed.” Examiner respectfully disagrees.  Anti-nesting configuration is a common problem to avoid among workers in manufacturing of absorbent tissue products and Figs. 2-6 in UYMUR illustrate this matter as compared to the claimed invention.
On page 9, section C, Applicant contends:  “While Burazin does disclose a fabric having an upper surface formed from floats having a plane difference, Burazin at 91 and Figure 2, there is no teaching or suggestion regarding stabilizing the protuberance with an offset shute float weave pattern configured such that a majority of the shute filaments forming the at least one protuberance are woven in an anti-nesting configuration.”  Examiner respectfully disagrees.  In addition to what previously noted with respect to “same or different design” or “the protuberance extends the full length of the fabric” in Burazin for rejecting of claims 5-7, Burazin also discloses on para [0013] that to improve the anti-nesting behavior, the curvilinear decorative elements form woven transition regions which allow the CD yarns to alternate function between CD yarn float and CD yarn sinker and the background texture regions across each transition region are out of phase with each other.  Moreover, Burazin on para [0014] also discloses “all of the floats (or elevated regions) in a background region are surrounded by sinkers (or depressed regions), with the possible exception of floats adjacent to a transition region or fabric edge, and all of the sinkers (or depressed regions) in a background region are surrounded by floats (or elevated regions), with the possible exception of sinkers adjacent to a transition region or fabric edge.”  Although, Burazin does not use the same term “protuberance” therein, but one of ordinary skill in the art would appreciate that the structure and function of the floats and/or raised element in Burazin conveys the same the structure and function of the floats and/or protuberance (raised element) of the claimed invention, thus it would have been obvious to substitute the structure .          
                 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MATTHEW M ESLAMI/Examiner, Art Unit 1748                 

/Eric Hug/Primary Examiner, Art Unit 1748